DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims require a zwitterionic surfactant, but lauroamphoacetate and coco monoethanolamide are amphoteric and nonionic surfactants, respectively.  While all zwitterionic surfactants are amphoteric, not all amphoteric surfactants are zwitterionic.  While applicants may be their own lexicographer, this does not extend to taking a well-known nonionic surfactant and calling it zwitterionic.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noor et al, US 2016/0250137, Derks et al, US 2013/0251659, Leray et al, US 2012/0087883, Kleinen et al, US 2015/0297489, Dahl et al, US 2014/0134125, and Schmucker-Castner et al, US 7,217,752 alone or in view of Alvarado et al, US 2003/0022799.

Each of the following references teach high foaming compositions (e.g. shampoos) containing the same two very common foaming surfactants in the proportions claimed:

Noor et al teach a shower mousse comprising 20% sodium laureth sulfate, 2% cocoamidopropyl betaine, and the balance water (¶297, example 23).
Derks et al teach a shampoo comprising 15% sodium laureth sulfate, 3.5% cocoamidopropyl betaine, and the balance water (¶90, example 6).
Leray et al teach a shampoo comprising 17.14% sodium laureth sulfate, 5.33% cocoamidopropyl betaine, and the balance water (¶129, example 1).
Kleinen et al teach a hand dishwashing detergent comprising 10.7% sodium laureth sulfate, 12% diethylhexyl sulfosuccinate, 7.9% cocoamidopropyl betaine, and 47.4% water (¶144, example 36).
Dahl et al teach a body cleanser comprising 30% sodium laureth sulfate, 10% cocoamphoacetate, and 51% water (page 20, example 28).
Schmucker-Castner et al teach a shampoo comprising 16% sodium laureth sulfate, 4% cocoamidopropyl betaine, and the balance water (col. 26, example 8).

As all of these references teach the same surfactants claimed, in the same proportions claimed, all of these references are anticipatory.  With respect to specific properties of the foam, this is only achieved after the foam is dispensed from a dispenser (see page 47, last paragraph of the present specification), and so these are product by process limitations
	In the alternative, if the bubble size and foam density are claim limitations, the examiner notes the foams of the invention are prepared by dispensing the foam from a standard aerosol package: a commercially available aluminum can with height of 190 mm and diameter of 53 mm; the can equipped with
	(a)	a Cozy-Foam one-piece actuator, supplied by Lindal; the actuator can be designed to fit a male stem and can include a nozzle channel, wherein the nozzle channel ends in a section with an inner diameter of 0.80 mm having a direction of 125° in relation to the long axis of the container leading to a nozzle having a diameter of 5.8 mm; 
	(b) a valve with a 0.080 inches valve housing orifice and 2 x 0.040 inch stem orifice, supplied by Aptar; and
	(c) a dip tube having an inner diameter of 0.025 inches and a length
of 190 mm (see page 47 last paragraph of the present specification).
	Aerosol cans with dip tubes, actuators, and valves with orifices of varying dimensions are well known in the art, the foam dispenser used by applicants contains commercially available valves and actuators, and so it would have been obvious for one of ordinary skill in the art to choose well-known aerosol dispensers to dispense any of the high-foaming, personal cleansing compositions above.
	With that said, if the “dosage of foam” is a claim limitation, Alvarado et al teach a foaming shampoo comprising 18% alkyl ether sulfate, 5.34% cocoamidopropyl hydroxysultaine, 4.6% disodium lauroamphoacetate, 53% water, and propellant (¶127, example 2) wherein the shampoo is dispensed from an aerosol or non-aerosol can (claims 3 and 4).  
	With respect to the “dosage of foam”, the reference notes that consumers control the amount of foam dispensed onto the hand and can vary the amount by one or multiple pressings of the push button dispenser (¶107).  Alvarado et al also note that foams are easier for children to handle, are easier for shampoo to be kept out of the eyes in foam form, and have an overall more pleasant experience for the user than simple liquids (¶112).
	And so, persons of skill in the art, aware that shampoos and personal cleansers containing the two surfactants claimed are common in the art (based on the references above), and wishing to make any of these shampoos or personal cleansers in foam form, would have to look no further than the teachings of Alvarado et al as evidence that shampoos may be dispensed from an aerosol or non-aerosol container to produce a foaming shampoo, and that such shampoos have benefits for dosing and a more pleasing experience for the consumer.  
With respect to the foam density, Alvarado et al incorporate by reference US 4,511,486, which is drawn to methods of producing foams and teaches that typical foam densities range between 0.07 and 0.7 g/mL (col. 4, lines 35-40).  By definition, all foams are a collection of bubbles, so foam density and bubble size go hand in hand.  If foams have a larger bubble size, the density will decrease, and if the bubble size is smaller, the density will increase.  Changes in density will also affect the yield point.  If the density of the foams is the same, the bubble sizes and yield points should be approximately the same.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Alkyl ether sulfates and betaines are extremely common surfactants for use in personal cleansers.  The references above are likely a small sampling of personal cleansers containing these surfactants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761